Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-15 and 18-53 are finally rejected under 35 U.S.C. 103 as being unpatentable over Legault et al. (2007/0095705) in view of Moore et al. (2012/0234712). Legault et al. disclose a retail store shelf array of disposable rolled products (Figures 8-12 and paragraphs 0043 and 0048, rolled paper products) comprising a first package (one of 20 and 64-68)) comprising a first front face disposed as aisle facing (or outwardly of the shelf), the first package comprising a first plurality of disposable, fibrous, rolled products (paragraphs 0043 and 0048, rolled bath tissue), the first plurality of disposable, fibrous, rolled products comprising a first average roll diameter, a second package (another one of 20 and 64-68) comprising a second front face disposed as aisle facing (or outwardly of the shelf), the second package comprising a second plurality of disposable, fibrous, rolled products (paragraphs 0043 and 0048, rolled paper towels), the second plurality of disposable, fibrous, rolled products comprising a second average roll diameter, wherein the first front face has a larger .
As to claim 2, since the size of the rolls of the first package is smaller than the rolls of the second package, to have the smaller rolls of the first package be more in number than the larger rolls of the second package would be expected.    
As to claims 3 and 4, the larger first package is shown to have a greater package length and height than the smaller second package. 
As to claim 5, Moore et al. further disclose packages of various heights, widths and depths which may be provided in various dispositions as in Legault et al..
As to claim 7, Moore et al. further disclose relatively axially longer and shorter rolls of various paper products. 
As to claim 8, Moore et al. further disclose relatively larger and smaller packages having the same individual product of the same roll height. 

As to claim 11, Moore et al. disclose different size packages having the same package height. 
As to claim 12, Legault et al. disclose more than two different sized packages.
As to claim 13, Official Notice is taken that it has been long known to provide disposable fibrous rolled products of paper of differing roll firmness amongst paper towels and bath tissue and within each type due to consumer desired usage, and to provide them in the same array on a shelve in the same general location has long been known.   
As to claim 14 and 15, Official Notice is taken that it has been long known to provide disposable fibrous rolled products of paper of differing total dry tensile strength amongst paper towels and bath tissue and within each type due to consumer desired usage, and to provide them in the same array on a shelve in the same general location has long been known.  
As to claims 18 and 19, the particular disposition of the three different packages as in Legault et al. is not seen to render any new and unexpected result. 
As to claims 20-24, Moore et al. further discloses individual packages may be provided in various sizes with various numbers of rolls, the various possibilities thereof not providing any new or unexpected result by its particular selection.  

As to claim 27, the relative individual roll firmness is not seen to distinguish any particular change to the claimed array except particular content. 
As to claims 28 and 29, the relative individual package firmness is not seen to distinguish any particular change to the claimed array except particular content. 
As to claims 30 and 31, the relative individual inner and outer roll firmnesses are not seen to distinguish any particular change to the claimed array except particular content. 
As to claim 32, the relative individual basis weight is not seen to distinguish any particular change to the claimed array except particular content. 
As to claim 33, the relative individual first and second roll densities are not seen to distinguish any particular change to the claimed array except particular content. 
As to claim 34, the relative individual first and second softness values are not seen to distinguish any particular change to the claimed array except particular content. 
As to claim 35, the relative individual first and second lint values are not seen to distinguish any particular change to the claimed array except particular content. 

As to claims 38 and 39, the relative individual total wet tensile strengths are not seen to distinguish any particular change to the claimed array except particular content. 
As to claims 40 and 41, Legault et al. disclose rolls of paper towels, which are officially noted to be usually textured and perforated. 
As to claims 42-53, the individual roll diameters in the array are not seen to provide any new or unexpected result by their selection. A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claim 6 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of McIver et al. (2010/0122929). McIver et al. disclose a shelf (see upper shelf of Figure 3) having a first shelf column (left column) of a first number of first packages and a second shelf column (right column) of a second number of second packages wherein the first number is greater than the second number. To provide additional packages to the columns would have been within .  

Claim 9 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Patterson et al. (2008/0078685). Paterson et al. disclose a brand name disposed on various surfaces (see paragraph 0031) of a similar package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an array of packages on shelves of Legault et al. in various dispositions as claimed as long as the brand name is facing out, as such a modification would predictably allow the retailer’s efficient common use of the available area. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.

Claims 16 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Knoblauch et al. (9,242,775). Knoblauch et al. disclose that two ply disposable fibrous rolled products of paper, as well as one ply or more than two ply disposable fibrous rolled products of paper was generally well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packages of Legault et al. in endless numbers of known variations of disposable fibrous rolled product including the number of plies as claimed as such a modification would predictably allow a consumer a choice of desired product.  

Claims 16-17, 40-41 and 54-55 are further finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of DuVal et al. (8,662,301). The previous art does not identify the paper products as particular plies, textured, perforated, and embossed indicia. However, DuVal et al. disclose fibrous rolled products including each of these features as conventional in the packaged roll art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packaging and/or products in the shelf array of Legault et al. as claimed, as such a modification would predictably provide the array advantages for similar rolled materials and their packages.   

Claim 56 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of KR 467346. KR 467346 discloses a roll dispenser extension hanger (10 and 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the roll packages of Legault et al. with an additional roll dispenser extension hanger of KR 467346 to suspend and render accessible the individual rolls for subsequent use. 

Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. The 112 rejections have been overcome. However, applicants’ arguments against the obviousness appear superfluous to the arrangement, as such are directed to mental considerations based on the interpretation by an individual’s consideration relative to varied sizes of the products on the same shelf. This is not found convincing as the argument is directed to unquantifiable mental considerations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole. Each discloses different sized products provided in close adjacency to one another, many by Procter and Gamble from a decade or two ago.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG